4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 1 of 10 - Page ID # 1517




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiffs,                           4:13CR3115

       vs.
                                                 MEMORANDUM AND ORDER
JUSTIN LEE ORSTAD,

                      Defendant.


       Justin Lee Orstad (“Orstad”) has filed a Motion for Compassionate Release
(Filing No. 236). With some hesitancy, I will deny the motion.

       First, there is no question that Orstad has exhausted his administrative
remedies through the highest levels. (Filing No. 255; Memorandum from the
Assistant Director and General Counsel of the Bureau of Prisons in Washington,
D.C., to the Warden at FCI, Terminal Island, California.1) By email, counsel for the
government has conceded the point. I appreciate counsel’s candor.


      1
          He described Orstad’s condition as of July 22, 2020, this way:

              Mr. Orstad is a 53-year-old male with a medical history of
              hypertension, coronary atherosclerosis, esophageal reflux,
              obesity, vitamin D deficiency, hyperlipidemia,
              polyneuropathy, heart failure (mild), chronic obstructive
              pulmonary disease (COPD), muscle weakness (left side),
              major depressive disorder, antisocial personality disorder,
              and noncompliance with medical treatment. Mr. Orstad’s
              medical conditions are considered chronic but stable. Mr.
              Orstad is independently mobile with the use of a manual
              wheelchair from which he can transfer in and out of and
              self-propel. He is also capable of ambulating short
              distances with the use of a walker. Mr. Orstad is
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 2 of 10 - Page ID # 1518




        Second, after pleading guilty pursuant to a plea agreement that allowed Orstad
to file a variance motion because of his “failing health” (Filing No. 115 at CM/ECF
p. 42), it quickly became apparent to me that Orstad was a “heavy hitter” when it
came to drugs and guns despite being a very sick man. To be more precise, Orstad
was a gun-toting drug dealer who sent a lot of dope from the State of Washington to
Nebraska. (Filing No. 187.) With a criminal history of I3 and a total offense level of
35 (after a 2-level variance the government conceded was appropriate because of a
Guideline change), his prison range became 168 to 210 months. As noted above, he
had horrible medical problems with heart and other ailments,4 so I varied further


               independent with his Activities of Daily Living (ADLs)
               and Instrumental Activities of Daily Living (IADLs) such
               as bathing, dressing, grooming, transfers, feeding,
               toileting, using the phone, computer and TRULINCs,
               housekeeping, laundry, preparing meals outside of food
               service, medication management, and navigating the
               correctional environment. Mr. Orstad is currently housed
               in general population and is not assigned an inmate
               companion.

(Filing No. 255 at CM/ECF p. 2 (apparent typographical mistakes corrected).)

      2
         The government did not agree with that variance motion based upon ill-
health. It only agreed he could file it.
      3
          His criminal history was troubling, but none of it could be counted.
      4
         Looking back, the probation officer investigating the present motion
observed: “According to the Presentence Report, Mr. Orstad has been dealing with
major health issues for many years. The report indicates following quadruple bypass
surgery two years prior. Mr. Orstad had one artery 60% closed and another 80%
closed. This led to continued strokes, some which occurred on the brain stem. He
reported his life expectancy to be approximately three years. Mr. Orstad further
reported he broke his neck in 2003 incurring injuries to cervical disks C4-C7 and
was currently disabled.” (Filing No. 242 at CM/ECF p. 3.)
                                         2
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 3 of 10 - Page ID # 1519




downward to the statutory minimum of 120 months. (Id.) On August 25, 2014, I
imposed my sentence (Filing No. 190), observing in the Statement of Reasons that I
granted his motion for variance due to ill health because the “[e]vidence is clear that
his life expectancy is limited.” (Filing No. 191 at CM/ECF p. 3.) He was 47 years of
age when I sentenced him. He is now 53.

       Third, fast forward slightly less than six years, and here is what the probation
officer found, after first filing 681 pages of medical records (Filing No. 241), to wit:

             According to BOP medical records, Mr. Orstad is a
             CARE-3, chronic unstable and complex physical health
             case. His medical issues have continued throughout his
             incarceration. These issues have required multiple
             hospitalizations outside of the BOP medical facilities.
             Records confirm his long medical history of Coronary
             Artery Diseases (CAD), Status Post Coronary Artery
             Bypass Graft (CABG), several stent placements in
             Coronary Arteries and Myocardial Infarction (MI)
             Chronic Heart Failure (CHF), Blood Hypertension (HTN),
             Hyperlipidemia, Neck pain Cervicalgia, Right Hand
             Carpal Tunnel Syndrome, Obesity, Depression, Sleep
             Apnea, Chronic Obstructive Pulmonary Disease (COPD)
             and Gastro-Esophageal Reflux Disease (GERD).

             He has been issued a walker, wheelchair, and additional
             equipment to ease pain while walking and sleeping. Mr.
             Orstad is limited in exertion to less than one set of stairs
             before angina symptoms begin.

             On top of his persistent health issues, Mr. Orstad was
             confirmed positive for COVID-19 on April 28, 2020. He
             was asymptomatic throughout the positive phase and was
             considered a resolved case by May 10, 2020.

             Mr. Orstad has been prescribed and taken an extensive list
             of medications during his incarceration. Over the previous
             three months, his medication list includes:
                                           3
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 4 of 10 - Page ID # 1520




            ALOH/MGOH/Simeth Liq (acid reflux), Furosemide
            Injection (diruetic), Prednisone (steroid), Tiotropium
            Bromide (bronchodilator), HandiHaler (bronchodilator),
            Ranolazine ER (chronic stable angina), Oseltamivir
            Phosphate (antiviral), Omeprazole (Proton-pump
            inhibitor), Metoprolol Succ XL (Beta blocker ), Isosorbide
            Mononitrate ER (heart-related chest pain), Eplerenone
            (diuretic), Budesonide/Formoterol (bronchodilator),
            Atorvastatin (chest pain reduction), Isosorbide
            Mononitrate (chest pain), Nitroglycerin (vasodilator),
            Senna (constipation), Tamsulosin (urinary retention),
            Cholecalciferol (vitamin D), Acetaminophen, Selenium
            Sulfide Shampoo/Lotion, Milk of Magnesia (stomach
            acid), Acetaminophen, and Aspirin.

(Filing No. 242 at CM/ECF p. 3.)

      In short, Orstad is even worse now as compared to when I sentenced him. He
is a wreck medically speaking. That said, he does not have much longer with the
Bureau of Prisons, as he is set to be released on June 12, 2022.

       Fourth, Orstad is confined at a low-security facility called Terminal Island.
That place has had significant problems with COVID-19,5 but things seem to have
stabilized at that facility. As of August 11, 2020, there were 3 positive inmates, 6
positive staff members, 10 inmates had died, no staff had died, there had been 639
inmates who contracted the disease but recovered, and 17 staff members who had
recovered. See Federal Bureau of Prisons, COVID-19 Coronavirus (search for
“Terminal Island”). The probation officer checked the website a month ago, and
found that “as of July 8, 2020, Terminal Island’s current COVID-19 statistics are:
six inmates confirmed positive, two staff confirmed positive, 10 inmate deaths


      5
       COVID-19 is the disease, and SARS-CoV-2 is the virus (cause). See Naming
the coronavirus disease (COVID-19) and the virus that causes it, World Health
Organization.

                                         4
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 5 of 10 - Page ID # 1521




caused by COVID-19, zero staff deaths, 663 inmates recovered, and 16 staff
recovered.” (Filing No. 242 at CM/ECF p. 3).

       While Orstad has had COVID-19 but apparently recovered without significant
symptoms, the science remains uncertain in three areas. Initially, no one knows for
sure whether Orstad could be infected twice.6 Moreover, there is a possibility that
the underlying virus may lurk and the disease (COVID-19) may flare up again.7 Still
further, assuming that Orstad’s prior sickness produced antibodies to the disease, it
is unclear how long those last.8 In short, there is no firm reason to believe that Orstad
is completely out of the woods because he has apparently recovered from the disease.
Nonetheless, it is good news that he recovered and that he was asymptotic. He is
probably at a somewhat lesser risk than others who have not come down with the
disease.9

      Fifth, Orstad has done moderately well in prison. The probation officer who
prepared the investigation gave the following details:



      6
         “The immune response, including duration of immunity, to SARS-CoV-2
infection is not yet understood. Patients infected with other betacoronaviruses
(MERS-CoV, HCoV-OC43), the genus to which SARS-CoV-2 belongs, are unlikely
to be re-infected shortly (e.g., 3 months or more) after they recover. However, more
information is needed to know whether similar immune protection will be observed
for patients with COVID-19.” Can people who recover from COVID-19 be re-
infected with SARS-CoV-2?, CDC (August 4, 2020) (search “Transmission”).
      7
          Id.
      8
          Dr. Anthony Fauci, director of the National Institute of Allergy and
Infectious Diseases, stated on August 6, 2020, “We don’t know what the duration of
that is. There are varying levels of antibodies in people who recover, and what we’re
following is how long they last. Some people find that it doesn’t last very long.”
      9
        See, e.g., Apoorva Mandavilli, Can You Get Covid-19 Again? It’s Very
Unlikely, Experts Say, The New York Times (July 22, 2020).
                                       5
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 6 of 10 - Page ID # 1522




             According to BOP records, Mr. Orstad completed his
             GED during his first year of incarceration. He is currently
             involved in adult continuing education courses to occupy
             his time.

             He has a history of moderate disciplinary infractions on
             record in the BOP between January 2015 and March 2019.
             He has maintained clear conduct since March 26, 2019.
             Previous infractions include Possessing an Unauthorized
             item (x2), Disruptive Conduct-High, Refusing
             Work/Program Assignment (x3), Fighting with Another
             Person, Failing to Stand Count, and Possessing a Non-
             Hazardous Tool.

(Filing No. 242 at CM/ECF p. 4.)

       Sixth, Orstad has a decent, but not great, release plan. The probation officer
investigating this matter has stated:

             On July 6, 2020, the undersigned officer made telephone
             contact with Rebecca Hackett to discuss Mr. Orstad’s
             request for compassionate release. Rebecca is a friend of
             Mr. Orstad, and currently holds the keys to Mr. Orstad’s
             RV trailer, his proposed residence should release be
             granted. The trailer sits at 1000 Mountain River Trails Rd,
             Lot A1-2 in Cle Elum, WA. Rebecca has known Mr.
             Orstad as a neighbor for roughly ten years. She knew
             vaguely of Mr. Orstad ‘s [sic] ongoing health issues,
             stating “he has heart problems” and further that Mr. Orstad
             told Rebecca he “doesn’t have long to live.” She indicated
             the town has an urgent care clinic and physician’s office a
             few minutes away, but the closest hospital is in Ellensburg,
             WA, roughly 25 miles away.

             Rebecca agreed to conduct a virtual inspection of Mr.
             Orstad’s RV. The inspection was conducted via FaceTime
             technology on July 7, 2020. There was no evidence of
             contraband or weapons observed in plain view during the
                                        6
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 7 of 10 - Page ID # 1523




              virtual inspection of the apartment. Mr. Orstad’s trailer has
              ability to be connected to a truck trailer hitch to be moved.
              However, per Rebecca’s report, it has been stationery for
              at least 10 years. The trailer has an additional grill area,
              roof, and generator shed built around and connected to it.
              The trailer includes a bedroom, bathroom, kitchen and
              dining area and has heating and air capabilities for year-
              round living. The trailer park also has public restrooms
              and showers available if resident trailers do not have them.

              Due to Mr. Orstad’s release plans not being in the District
              of Nebraska, the probation office in the Eastern District of
              Washington must approve of the release address as they
              would provide supervision of him should the
              compassionate release be granted. On July 2, 2020, the
              Bureau of Prisons submitted a request to the Eastern
              District of Washington probation office to conduct their
              own relocation investigation to determine suitability for
              release.

              On July 7, 2020 the Eastern District of Washington
              completed their investigation to determine if Mr. Orstad’s
              release address was suitable. They corroborated the same
              information as the undersigned officer and determined the
              release address was acceptable. They agreed to provide
              supervision of Mr. Orstad should the sentencing court
              grant compassionate release. Furthermore, they did not
              feel the need to add any special conditions at this time.

      (Id.)

     Seventh, to make things more difficult, Orstad has a felony drug case pending
in Washington. (Filing No. 242 at CM/ECF p. 2.) The offense occurred on August




                                           7
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 8 of 10 - Page ID # 1524




9, 2013. The arrest warrant was reissued on February 6, 2020. However, counsel for
the government10 has advised defense counsel and me that:

              I was able to reach the state prosecutor [name redacted by
              Kopf]. He said they likely would not extradite for that
              charge from California. He said that if I would send them
              a letter on our letter head describing his medical issues, he
              would cancel their warrant and issues [sic] a summons for
              Orstad to appear instead. I’ll email that letter to them if the
              decision is made to release him. [The prosecutor] said that
              depending on Orstad’s criminal history, the most Orstad
              would be facing is up to two years imprisonment, but [the
              prosecutor] doubts that will happen.

(Filing No. 256.)

       Orstad also has three active bench warrants, two for failure to appear
regarding charges of third-degree driving under suspension and the other charge of
violating a no-contact or protection order. While it is not entirely clear, it appears
that these cases are misdemeanors. These charges all occurred in 2013 according to
the previous presentence report. (Filing No. 187 at CM/ECF p. 17.) Again, with the
help of counsel for the government, we know that the State of Washington has
elected not to file a detainer for Orstad and would not extradite him from California
for these charges. (Filing No. 257 at CM/ECF p.5)

       Eighth, Orstad has a history of substance abuse including cocaine, marijuana,
and pain pills. Some of that history is remote. He has not taken part in any drug
treatment or education while in the BOP. (Filing No. 242 at CM/ECF p. 2.) His
failure to do so is concerning, particularly given his prior abuse of Oxycontin and
his present medical condition.



      10
           Again, I compliment the government’s counsel for his assistance and
candor.
                                            8
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 9 of 10 - Page ID # 1525




       Ninth, Orstad has had a fraught relationship with a former significant other
and children who carry his last name. “Mr. Orstad also has [an] active protection
order against him, protecting Deborah [last name redacted], Bo Orstad, Justin
Orstad, and Jody Orstad (this order is from King County in the Western District of
WA. This order does not expire until 2/25/2050.” (Filing No. 242 at CM/ECF p. 2.)
This is concerning.

       Tenth, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), a defendant may (after
exhausting his administrative remedies) move for reduction of his term of
imprisonment based upon “extraordinary and compelling reasons.” The court, after
considering the factors enumerated in 18 U.S.C. § 3553(a), may the grant the motion
if extraordinary and compelling reasons warrant the reduction and such a reduction
is consistent with applicable policy statements issued by the Sentencing
Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the court must also find that
the defendant is not a danger to the safety of any other person or to the community.

       Finally, I have very carefully considered all the relevant factors. I find and
conclude that Orstad has failed in his burden of proof, and that is true even if the
burden of proof is only the “preponderance of the evidence” standard.
“Extraordinary and compelling” reasons are not present, and to the extent they are,
they do not warrant a reduction of his prison sentence when balanced against (a) the
extremely serious nature of the offense, (b) the big break I gave him when I
previously sentenced him, (c) the relatively short time he will remain at the BOP;
(d) his history of drug abuse (particularly prescription medication for pain) and his
failure to seek drug treatment in prison; and (e) the restraining order that remains in
effect until 2050.

      Most importantly, and despite his extremely poor health, he continues to be
an overall danger to the community. I am sympathetic to the fact that Orstad is in
bad condition and must even use a wheelchair and walker to get around. Yet, I have
sadly previously sentenced a poor fellow twice for three separate bank robberies

                                          9
4:13-cr-03115-RGK-CRZ Doc # 258 Filed: 08/12/20 Page 10 of 10 - Page ID # 1526




committed while he was in a wheel chair.11 Remembering that Orstad was badly sick
when he committed the instant offense, thus generating a large variance downward,
I am not convinced that he will not reoffend and endanger others if released even
earlier.

       IT IS ORDERED that the Motion for Compassionate Release (Filing No. 236)
is denied. The Motion to Restrict Access (Filing No. 251) is granted.

      DATED this 12th day of August, 2020.

                                           BY THE COURT:

                                           Richard G. Kopf
                                           Senior United States District Judge




      11
        United States v. Mason, 4:07CR3013 & 4:01CR3055. Filing No. 34, the
PSR in case number 4:07CR3013, describes Mr. Mason’s conduct in all three cases;
paragraphs 5-8 and 29 give the details.
                                        10
